                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

      Wilbur Oliver Littlejohn,       )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )               3:19-cv-00527-FDW
                                      )               3:13-cr-00039-FDW
                 vs.                  )
                                      )
               USA,                   )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 20, 2019 Order.

                                               November 20, 2019
